                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

BARBARA ORTIZ,

          Plaintiff,

v.                                 Civil Action No. 2:18-cv-1129

WILMINGTON SAVINGS FUND SOCIETY,
FSB d/b/a CHRISTINA TRUST AS
OWNER TRUSTEE OF THE
RESIDENTIAL CREDIT
OPPORTUNITIES TRUST III,
FCI Lender Services Inc., and
Dana Capital Group, Inc.,


          Defendants.


                                ORDER



          Pending is the Motion for Partial Summary Judgment on

its Counterclaims, filed by the defendant, Wilmington Savings

Fund Society (“Wilmington”), on October 11, 2018.     Wilmington

acquired the mortgage loan in issue in 2017.    FCI Lender

Services, Inc. (“FCI”) services the loan.


                           I. Background



          In 2003, the plaintiff, Barbara Ortiz (“Ortiz”), owed

approximately $88,000 in real estate debt and $15,000 on a

judgment lien, also secured by a second lien on the same real

estate.   Amended Compl. ¶ 8.   Later that year, Ortiz refinanced
both debts, along with other unsecured debt, in an “overarching,

refinancing debt (the “Loan”)” with Fremont Investment & Loan

Company.    Def.’s Mot. Summ. J. 2 (citing Amended Compl. ¶ 14).

Under the Loan, Ortiz executed a note for $115,545 (“Note”),

secured by a deed of trust on her real estate (“Deed of Trust”).

Def.’s Mot. Summ. J. 2 (citing Amended Compl. ¶ 41).


            On May 31, 2017, Wilmington became owner of the Note,

Deed of Trust, and Ortiz’s debt through a series of assignments.

Amended Compl. ¶ 5; Countercl. ¶ 5-7.     Ortiz owed regular

monthly payments under the Note and Deed of Trust, but failed to

furnish them timely.    Def.’s Mot. Summ. J. at Aff.; Countercl.,

Ex. A, B.   As a result, she breached the terms of the Note and

Deed of Trust, triggering the Loan’s acceleration and the

lender’s option to exercise its power of sale.    Countercl., Ex.

2 at 15.


            Ortiz has been in default on the Loan since December

11, 2017.   Def.’s Mot. Summ. J. at Aff. ¶ 10.    She has not made

a full, timely payment since May 18, 2017.     Id. ¶ 9.   On

December 14, 2017, Wilmington served notice to execute a

foreclosure sale of the property.     Id. at Ex. G.   Thereafter, on

April 9, 2018, Ortiz instituted a lawsuit against defendants

Wilmington and FCI in Fayette County Circuit Court, alleging

various contractual defenses of unconscionability and fraud and

                                  2
affirmative claims of fraud and excessive late fees.     See

Amended Compl.   The complaint consists of six counts of which

the principal counts are: Count I, Contract Defense -

Unconscionable Broker Agreement (as to Broker Dana Capital

only); Count II, Fraud as a Contract Defense – Loan Agreement

(Loan Servicer/Holder); Count III, Unconscionability as a

Contract Defense to the Loan Agreement (Loan Servicer/Holder);

and Count IV, Fraud as a Contract Defense and for Damages (as to

all defendants).   Of the two remaining counts, Count V has been

voluntarily dismissed and Count VI relates to Excessive Late

Fees (Loan Servicer and Lender).


         Defendants removed the action to this court on July 9,

2018, and Wilmington filed counterclaims for breach of contract

and declaratory judgment, seeking to exercise its power of sale

under the Deed of Trust.   See Countercl.    Wilmington now moves

for summary judgment on its claim for declaratory judgment,

requesting that the court authorize a foreclosure sale of the

property owned by the plaintiff.


                        II. Legal Standard


         A party is entitled to summary judgment “if the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a
                                   3
matter of law.”    Fed. R. Civ. P. 56(c).    Material facts are

those necessary to establish the elements of a party’s cause of

action.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).


          A genuine issue of material fact exists if, in viewing

the record and all reasonable inferences drawn therefrom in a

light most favorable to the non-moving party, a reasonable fact-

finder could return a verdict for the non-movant.       Id.   The

moving party has the burden of showing - “that is, pointing out

to the district court - that there is an absence of evidence to

support the nonmoving party’s case.”       Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986).    If the movant satisfies this burden,

then the non-movant must set forth specific facts as would be

admissible in evidence that demonstrate the existence of a

genuine issue of fact for trial.       Fed. R. Civ. P. 56(c); id. at

322-23.   A party is entitled to summary judgment if the record

as a whole could not lead a rational trier of fact to find in

favor of the non-movant.    Williams v. Griffin, 952 F.2d 820, 823

(4th Cir. 1991).


          Conversely, summary judgment is inappropriate if the

evidence is sufficient for a reasonable fact-finder to return a

verdict in favor of the non-moving party.       Anderson, 477 U.S. at

248.   Even if there is no dispute as to the evidentiary facts,

                                   4
summary judgment is also not appropriate where the ultimate

factual conclusions to be drawn are in dispute.   Overstreet v.

Ky. Cent. Life Ins. Co., 950 F.2d 931, 937 (4th Cir. 1991).


                           III. Discussion


          Wilmington claims it is entitled to exercise its power

of sale on its security interest in the property that secures

the Loan, even if the court later finds in favor of the

plaintiff on her claims.   While it denies the validity of

Ortiz’s claims, the defendant consents to holding the funds from

the foreclosure sale in escrow until monetary damages, if any,

are determined.   The plaintiff counters, arguing that the motion

is premature, inasmuch as her claims have not yet been resolved

and the defendant’s motion for summary judgment is “essentially

a motion for preliminary injunction” that fails to satisfy the

requisite elements thereof.


          In her complaint, Ortiz asserts both fraud and

unconscionability as contract defenses to the enforcement of the

Loan.   Amended Compl. ¶¶ 68, 70,77.   Subsection 46A-2-121(a)(1)

of the West Virginia Code provides that if a court finds a

consumer loan to “have been unconscionable at the time it was

made, or to have been induced by unconscionable conduct such as

affirmative misrepresentations, active deceit or concealment of



                                 5
a material fact, the court may refuse to enforce the agreement.”

W. Va. Code § 46A–2–121(a)(1).


         However, Wilmington cites Quicken Loans v. Brown,

wherein the Supreme Court of Appeals held that although a court

has the “authority to refuse to enforce the Note and Deed of

Trust . . . pursuant to the provisions of West Virginia Code §

46A–2–121, the clear language of the statute simply does not

allow the court to cancel [a] [p]laintiff's debt obligation.”

Quicken Loans, Inc. v. Brown, 737 S.E.2d 640, 661 (W. Va. 2012).

Wilmington also relies on Section 46A-5-105, which provides:

    If a creditor has willfully violated the provisions of
    this chapter applying to illegal, fraudulent or
    unconscionable conduct or any prohibited debt
    collection practice, in addition to the remedy
    provided in section one hundred one of this article,
    the court may cancel the debt when the debt is not
    secured by a security interest.

W. Va. Code § 46A-5-105 (emphasis supplied).


         In light of § 46A-5-105 and Brown, Wilmington

maintains that Ortiz may not cancel the secured Loan and “walk

away with what she has.”   Def.’s Mot. Summ. J. 5.   Rather,

Wilmington claims she “must either repay the principal amount of

the Loan lent to her or she must give up the real estate” and,

“[g]iven Ortiz’s inability to make the monthly payments on the

loan, she is almost certainly unable to make the full payment of

the loan principal right now . . . Ortiz should not be permitted


                                 6
to delay the inevitable.”     Id.   “No amount of discovery is

needed,” it claims, “to determine the clear holdings of directly

on-point, blackletter law that a secured party cannot have its

loan canceled.”   Id. at 5.


         Although the court may not cancel Ortiz’s debt

obligation under § 46A-5-105 even if she prevails on either of

her claims of fraud and unconscionability, neither Brown nor §

46A-5-105 supports Wilmington’s claim for declaratory judgment

insofar as it seeks an order by the court directing a

foreclosure sale pendente lite based on a motion filed and

briefed at the outset of the case before pertinent discovery has

concluded and the relevant issues have been developed.

Accordingly, Wilmington’s motion for partial summary judgment on

its counterclaim which seeks foreclosure is denied.




                                    7
                         IV. Conclusion


         For the foregoing reasons, it is ORDERED that

Wilmington’s motion for partial summary judgment be, and hereby

is, denied.


         The Clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                ENTER: August 1, 2019




                                8
